 1

 2

 3

 4

 5
                         UNITED STATES DISTRICT COURT
 6
                                 EASTERN DISTRICT OF CALIFORNIA
 7

 8   UNITED STATES OF AMERICA,                           Case No. 1:18-po-00138-SAB

 9                  Plaintiff,                           ORDER DENYING DEFENDANT’S
                                                         MOTION FOR RECONSIDERATION
10           v.
                                                         (ECF No. 16)
11   ELIAS M. GIL,

12                  Defendant.

13

14          A status conference in this matter was held on October 25, 2018, during which a briefing

15 schedule was set for Defendant Gil to file a motion to compel. (ECF No. 10.) Defendant filed a

16 motion to compel on November 29, 2018. (ECF No. 11.) Pursuant to the established briefing

17 schedule, the Government’s opposition to the motion to compel was due on December 20, 2018.

18 No opposition was filed on the established date. On December 21, 2018, an order issued

19 requiring the Government to show cause why Defendant’s motion should not be deemed
20 unopposed as no opposition had been filed. (ECF No. 13.) On December 31, 2018, the

21 Government filed a reply to the order to show cause. (ECF No. 14.) On January 2, 2019, an

22 order issued discharging the order to show cause and granting the Government’s request for an

23 extension of time to file a response to the motion to compel. (ECF No. 15.) On this same date,

24 Defendant filed a motion for reconsideration seeking to have the motion to compel deemed

25 unopposed. (ECF No. 16.)

26          “A motion for reconsideration should not be granted, absent highly unusual

27 circumstances, unless the district court is presented with newly discovered evidence, committed

28 clear error, or if there is an intervening change in the controlling law,” and it “may not be used to


                                                     1
 1 raise arguments or present evidence for the first time when they could reasonably have been

 2 raised earlier in the litigation.” Marlyn Nutraceuticals, Inc. v. Mucos Pharma GmbH & Co., 571

 3 F.3d 873, 880 (9th Cir. 2009) (internal quotations marks and citations omitted) (emphasis in

 4 original). Further, Local Rule 230(j) requires, in relevant part, that Defendant show “what new

 5 or different facts or circumstances are claimed to exist which did not exist or were not shown

 6 upon such prior motion, or what other grounds exist for the motion,” and “why the facts or

 7 circumstances were not shown at the time of the prior motion.”

 8          To determine whether a party’s failure to meet a deadline constitutes “excusable neglect”,

 9 the Court considers four factors: 1) the danger of prejudice to the opposing party; 2) the length of

10 the delay and its potential impact on the proceedings; 3) the reason for the delay, including

11 whether it was in the reasonable control of the movant; and 4) whether the movant acted in good

12 faith. Pioneer Inv. Services Co. v. Brunswick Associates Ltd. Partnership (Pioneer), 507 U.S.

13 380, 395 (1993). The Court shall consider Defendant’s motion for reconsideration in light of the

14 fact that the Government’s request for an extension of time was granted before Defendant had an

15 opportunity to oppose the request.

16          Defendant moves for the Court reconsider and deny the request for an extension of time

17 to file a response as the Government has not demonstrated a compelling reason for the delay

18 citing to United States v. Hawkins, No. 2:10-cr-00458-WBS, 2013 WL 5184022 (E.D. Cal. Sept.

19 13, 2013). In Hawkins, the defendant was convicted of witness tampering on October 30, 2012.
20 Id. at *1. On August 14, 2013, the defendant moved for a new trial arguing that the prosecutor

21 had committed prosecutorial misconduct and withheld exculpatory evidence. Id. The court

22 considered that under Rule 33 of the Federal Rules of Criminal Procedure a motion for a new

23 trial, other than for newly discovered evidence, must be filed within 14 days after the verdict or

24 guilty finding. Id. Because the defendant waited for more than 9 months to file his motion for a

25 new trial, it was untimely. Id.

26          The court considered that there would be no delay in the proceedings or prejudice to the

27 plaintiff as the trial had been completed and there was no evidence that the delay was the product

28 of bad faith. Id. at *2. However, the defendant did not present any compelling reason for the


                                                     2
 1 delay which mitigated against finding that the failure to file the motion timely was caused by

 2 excusable neglect. Id. at *3.

 3          The Court finds that the situation presented here is distinguishable from Hawkins. First,

 4 in this instance, the Government’s opposition was due on December 20, 2018, and the request for

 5 an extension was filed on December 31, 2018.           The delay here was less than two weeks

 6 compared to the nine months at issue in Hawkins.

 7          Further, in Hawkins the matter had been tried, a verdict had been reached, and the

 8 defendant had appealed. In the instant case, the hearing on the motion is set for January 17,

 9 2019. No decision on the motion to compel has been issued and allowing the Government to file

10 a response will not delay the hearing.

11          Finally, unlike in Hawkins where there was no compelling reason for the delay, it is

12 undisputed that the Government did not receive notice that the motion had been filed. While

13 Defendant argues that the Government was aware that the briefing schedule had been

14 established, in the Court’s experience, while not common, it is not unusual for a briefing

15 schedule to be established and no motion to be filed. Also, as previously discussed in the

16 January 2, 2019 order, the Government shutdown contributed to the delay as it has affected the

17 receipt of notification of court filings.

18          The Court finds that Defendant has not set forth any grounds to reconsider the order

19 granting the Government’s request for an extension of time to file a response to the motion to
20 suppress.

21          Accordingly, IT IS HEREBY ORDERED that Defendant’s motion for reconsideration is

22 DENIED.

23
     IT IS SO ORDERED.
24

25 Dated:      January 3, 2019
                                                        UNITED STATES MAGISTRATE JUDGE
26
27

28


                                                    3
